DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 39-44, in the reply filed on August 5, 2022 is acknowledged.  The Examiner holds that the recitation of “restriction group IIII” is a typographical error. 
On August 5, 2022 Applicants filed an Amendment to Accompany Response to Restriction Requirement.  In the Response, Applicants cancelled the elected claims, claims 39-44, and submitted new claims , claims54-73.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 64 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 64 recites “the aqueous fluid is a brine comprising at least 8% of NaCl, at least 1% of KCI, and/or at least 1% CaCl2.”  Applicants’ specification discloses the “compositions are compatible with high salinity conditions, for example water that contains 0.5%, 1.0%, 2.0%, 3.0%, 4.0% 5%, 6%, 7%, 8%, 9% 10%, 15%, 20%, 30%, 35% or more of dissolved salts” (see paragraph [0041]) and “[H]igh salinity brine typical of oilfield conditions was prepared by dissolving inorganic chlorides in deionized water to final concentrations of 8% NaCI, 1% KCI, and 1 % CaCI2” (see paragraph [0066]).  The disclosure of the as-originally filed specification does not support the claim scope of “at least 8% of NaCl, at least 1% of KCI, and/or at least 1% CaCl2.”  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim54-73 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 recites the limitation "the surface of equipment".  There is insufficient antecedent basis for this limitation in the claim.
Claim 54 recites “during use, the composition is diluted so that the concentration of surfactant changes from being higher than the critical micellar concentration (CMC) to being lower than the CMC.”  It is unclear if the “b)” limitation is a step of the claimed method or a limitation of the ”composition comprising a micellar system” limitation.  The scope of the claim is unclear because the “during use” limitation is unclear.  Please clarify if “during use” is in reference to the “containing” step of the claimed method or is a different “use”. Further, it is unclear if the “the composition is diluted” is a step of the claimed method for method for reducing the concentration of bacteria in an oil or gas wellbore or is a separate method step that is performed before or during the “contacting” step of the claimed method.  
The Examiner encourages Applicants to amend their method claim to clarify each step performed in said method in enumerated method steps listed in the order of performance.  For example, “A method…comprising a) forming a composition comprising a micellar system…., b) diluting said composition….c) contacting the composition to an aqueous fluid or to a surface of equipment… d) maintaining the contact for a sufficient amount of time to achieve a reduction in the concentration of bacteria…” etc.  
Claims 55-73 are also rejected by virtue of its dependency. 
Claim 55 recites “an aqueous fluid in an oil or gas wellbore.”  It is unclear if this is a separate and distinct feature from the “aqueous fluid …inside the oil or gas wellbore” recited in claim 1.
Claim 60 recites “wherein the surfactant maintains antibacterial activity in a subterranean well at a temperature of up to 95o C.”  Claim 60 is deemed indefinite as there is no clear method step recited.  It is unclear if claim 60 is reciting an inherent feature of the surfactant limitation or a step of the claimed method.  It is unclear if claim 60 is requiring the method to be performed at a temperature of up to 95oC or alternatively, if claim 60 is reciting an inherent feature of the surfactant limitation.  Please clarify the scope of claim 60 by amending the claim to recite a specific action of the claimed method.  
Claims 61, 62, 71 and 72 recite “active percarboxylic acid”.  It is unclear what the term “active” means.  Applicants specification does not define an active percarboxylic acid and the Examiner is unable to determine an art recognized meaning for the term “active percarboxylic acid.  
Warning 
Applicant is advised that should claim 63 be found allowable, claim 73 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 54, 57-60 and 65-70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0210969 A1 (hereinafter US 969). 
Regarding claims 54, 57-60 and 65-70 US 969 discloses a method for the treatment of a subterranean wellbore that is clogged with sludge deposits by introducing an aqueous composition, wherein the aqueous composition comprises an oxidizer, such as hydrogen peroxide or peracetic acid, a chelated metal activator, including a citric acid stabilizer, and a surfactant, such as ethoxylated castor oil, ethoxylated fatty acids, D-limonene, alcohol sulfates, alcohol ethoxylates, amine N-oxides or a combination thereof, into said wellbore for a sufficient amount of time to reduce the viscosity of the polymer-containing aqueous well treatment fluid and solubilize the tar deposits (see US 969 abstract & paragraphs [0005], [0014]-[0017], [0035], [0036], [0039], [0044], [0047] & [0057]), which is deemed a method for reducing the concentration of bacteria in an oil or gas wellbore, comprising contacting an aqueous fluid or the surface of equipment inside the wellbore with a composition comprising a micellar system, wherein: a) the micellar system comprises a source of active oxygen, an organic acid, and a surfactant, wherein the organic acid and the source of active oxygen react to form an equilibrium peroxycarboxylic acid solution in the micellar system; b) during use, the composition is diluted so that the concentration of surfactant changes from being higher than the critical micellar concentration (CMC) to being lower than the CMC; c) the aqueous fluid or equipment are contacted for a time sufficient to reduce microbial levels, as recited in claim 55, which is deemed the source of active oxygen in the micellar system is selected from the group consisting of: hydrogen peroxide; calcium peroxide, percarbonates, carbamide peroxide, and mixtures thereof, as recited in claim 57, which is deemed organic acid is selected from the group consisting of: acetic acid; formic acid, propionic acid, octanoic acid, and citric acid, as recited in claim 58, which is deemed the surfactant is a non-ionic surfactant; an anionic surfactant; or a linear alcohol or derivative of a linear alcohol, as recited in claim 59, which is deemed the surfactant maintains antibacterial activity in a subterranean well at a temperature of up to 95oC (this is deemed an inherent feature of the surfactant), as recited in claim 60, which is deemed composition comprising a micellar system contacts the surface of drilling equipment to both sanitize and clean, as recited in claim 65 (the treatment method of US 969 will necessarily achieve sanitizing and cleaning of the wellbore), which is deemed the surface comprises deposits of sludge and tars, as recited in claim 66, which is deemed the source of active oxygen in the micellar system is selected from the group consisting of: hydrogen peroxide; calcium peroxide, percarbonates, carbamide peroxide, and mixtures thereof, as recited in claim 67, which is deemed the organic acid is selected from the group consisting of: acetic acid; formic acid, propionic acid, octanoic acid, and citric acid, as recited in claim 68, which is deemed the surfactant is a non-ionic surfactant; an anionic surfactant; or a linear alcohol or derivative of a linear alcohol, as recited in claim 69, which is deemed the surfactant maintains antibacterial activity in a subterranean well at a temperature of up to 95oC (this is deemed an inherent feature of the surfactant), as recited in claim 70, which is deemed 
A micellar solution will necessary form in the aqueous solution of US 969.  The interaction of the surfactant in US 969 along with the hydrogen peroxide, chelated metal activator and stabilizer, being an organic acid, will necessarily form the dispersion of micelles within the aqueous solution.  Herein, the aqueous solution of US 969 is comprises the same components as the composition of the micellar system, as recited in claim 54, and as disclosed in Applicants’ specification (see paragraph [0031]). F
The concentration of the surfactant will necessarily change during use.  As noted above, for the sake of compact prosecution, the “b)” limitation is understood as an inherent feature of the “composition comprising a micellar system” limitation during the “contacting an aqueous fluid or the surface of equipment inside the wellbore with a composition comprising a micellar system” step of the claimed method.  Applicants’ specification discloses that “[W]hen the micellar solution is added to the aqueous solution to be treated, the micellar solution becomes diluted below the CMC concentration of the surfactant, the micelles are disrupted, and the peroxycarboxylic acid is released.” Paragraph [0016]), which supports this claim interpretation.  Herein, the surfactant can be 0.05 to 5% of the aqueous solution of US 969, which overlaps the scope of claim 54 and overlaps the disclosed range of surfactant concentration in Applicants’ specification (see paragraph [0028], disclosing a range of 0.5% by weight to 20% by weight).  “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” See MPEP 2112, II.  
Regarding claims 55 and 56, US 969 discloses the invention as discussed above in claim 54. Further, US 969 discloses the method reduces the “viscosity of a polymer-containing aqueous well treatment fluid in a subterranean environment, oxidizing or decomposing the gelled polymer sludge, and solubilizing the water insoluble tar deposits” (see US 969 paragraph [0015]; see also paragraphs [0005], [0014], [0016] & [0017]), which is deemed the composition contacts an aqueous fluid in an oil or gas wellbore, as recited in claim 55, and which is deemed contact between the composition comprising a micellar system and the aqueous fluid causes a reduction in the viscosity, as recited in claim 56. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 54-63 and 65-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0210969 A1 (hereinafter US 969) in view of ES2191930T3 (hereinafter ES 930).  
Regarding claims 54, US 969 discloses a method for the treatment of a subterranean wellbore that is clogged with sludge deposits by introducing an aqueous composition into said wellbore for a sufficient amount of time to reduce the viscosity of the polymer-containing aqueous well treatment fluid and solubilize the tar deposits (see US 969 abstract & paragraphs [0005], [0014]-[0017], [0035], [0036], [0039], [0044], [0047] & [0057]), which is deemed a method for treating an oil or gas wellbore comprising contacting an aqueous fluid or the surface of equipment inside the wellbore with a composition and which is deemed c) the aqueous fluid or equipment are contacted for a time sufficient to reduce microbial levels.  
The “reducing the concentration of bacteria in an oil or gas wellbore” feature in the preamble is deemed an intended use.  Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
US 969 may not explicitly disclose a composition comprising a micellar system; a) the micellar system comprises a source of active oxygen, an organic acid, and a surfactant, wherein the organic acid and the source of active oxygen react to form an equilibrium peroxycarboxylic acid solution in the micellar system; b) during use, the composition is diluted so that the concentration of surfactant changes from being higher than the critical micellar concentration (CMC) to being lower than the CMC; and c) the aqueous fluid or equipment are contacted for a time sufficient to reduce microbial levels.
ES 930 discloses a disinfection composition that can reduce bacteria concentration, wherein the composition is an “aqueous solution comprising from 1 to 15% by weight of peracetic acid, from 5 to 25% by weight of hydrogen peroxide, from 5 to 25% by weight of acetic acid and from 0.1 to 1% by weight of a nonionic surfactant characterized in that: the indicated surface-active agent has a critical micellar concentration of less than 80 mg/dm3, measured in water at 20°C with a degree of hardness equal to 25°TH; Y, the weight ratio between said surfactant and peracetic acid is less than 0.2” (see ES 930 paragraphs [0005]-[0007]; see also paragraphs [0002], [0003], [0020], [0026]-[0031], & [0033]).  
US 930 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. cleaning treatment composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the aqueous composition of US 969 with the aqueous solution of ES 930 because the aqueous solution of ES 930 is a disinfectant composition that is able to be used in a wide range of industries to address biocidal activity, including reducing bacterial concentration, is used to treat various surfaces while also being stable over an extended period of time, has strong wetting power and low foaming power is easily rinsed, has a clear appearance, contains minimal amounts of chemical products, is sufficiently active after dilution with respect to microorganisms.  Therefore, it would have been obvious to one of ordinary skill in the art to use the aqueous solution of ES 930 in place of the aqueous composition of US 969 and reasonably expect the resulting apparatus to work as US 969 intended.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Modified US 969 would necessarily achieve “the organic acid and the source of active oxygen react to form an equilibrium peroxycarboxylic acid solution in the micellar system” limitation of the claimed method.  “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” See MPEP 2112, II.  The hydrogen peroxide and acetic acid features of the aqueous solution of ES 930 is as recited in claim 54.  Further, the hydrogen peroxide and acetic acid features of the aqueous solution of ES 930 is as recited in Applicants’ specification (see paragraph [0052] “peracetic acid formed by a reaction of acetic acid with hydrogen peroxide in the presence of surfactant”; see also paragraph [0032]). 
Modified US 969 acknowledges that the aqueous component comprising a micellar system will be diluted when being used to disinfect.  (“the object of this invention is a process for preparing a solution by diluting a composition according to the invention in water, as well as the solution that can be obtained by said dilution, characterized in that the concentration of the surfactant does not ionic in the indicated diluted solution, is between 5 times and 15 times, and preferably equal to approximately 10 times, its critical micellar concentration measured in water at 20°C with a degree of hardness equal to 25°TH” see ES 930 paragraph [0020]).  In modified US 969 “a solution is prepared by diluting between 40 and 300 times, preferably between 80 and 240 times, in water, simultaneously or in any order a composition in the form of an aqueous solution comprising from 0.1% to 20% by weight of peracetic acid, from 2% to 35% by weight of hydrogen peroxide, from 2% to 45% by weight of acetic acid, from 0.005% to 2% by weight of a nonionic surfactant, said surfactant having a critical micellar concentration less than or equal to 80 mg/dm3, in an amount such that the weight ratio between said surfactant and acid peracetic is less than 0.2” (see ES 930 paragraphs [0021]-[0023]; see also paragraphs [0003], [0024]-[0026], [0032] & [0034]).  Thus, modified US 969 expressly discloses a composition, when in use and being diluted, alters the concentration of the surfactant component from being higher than the CMC to being lower than the CMC.  Further, modified US 969 inherently discloses a composition, when in use and being diluted, alters the concentration of the surfactant component from being higher than the CMC to being lower than the CMC.  That is, the method and composition of modified US 969 is composed of a similar composition and method of use as recited in claim 54 and as disclosed in Applicants’ specification.  
Regarding claims 55 and 56, modified US 969 discloses the invention as discussed above in claim 54.  Further, modified US 969 discloses the method reduces the “viscosity of a polymer-containing aqueous well treatment fluid in a subterranean environment, oxidizing or decomposing the gelled polymer sludge, and solubilizing the water insoluble tar deposits” (see US 969 paragraph [0015]; see also paragraphs [0005], [0014], [0016] & [0017]; see also ES 930 paragraphs [0003], [0008] & [0050]), which is deemed the composition contacts an aqueous fluid in an oil or gas wellbore, as recited in claim 55, and which is deemed contact between the composition comprising a micellar system and the aqueous fluid causes a reduction in the viscosity and/or surface tension of the aqueous fluid, as recited in claim 56. 
Regarding claim 57, modified US 969 discloses the invention as discussed above in claim 55. Further, modified US 969 discloses the source of active oxygen in the micellar system is selected from the group consisting of hydrogen peroxide; percarbonates, carbamide peroxide, and mixtures thereof (see obviousness rejection of claim 55).
Regarding claim 58, modified US 969 discloses the invention as discussed above in claim 57. Further, modified US 969 discloses the organic acid is selected from the group consisting of acetic acid and citric acid (see anticipation and obviousness rejections of claim 55).
Regarding claim 59, modified US 969 discloses the invention as discussed above in claim 58. Further, modified US 969 discloses the surfactant is a non-ionic surfactant; an anionic surfactant; or a linear alcohol or derivative of a linear alcohol (see anticipation and obviousness rejections of claim 55).
Regarding claim 60, modified US 969 discloses the invention as discussed above in claim 59. Further, modified US 969 discloses the surfactant maintains antibacterial activity in a subterranean well at a temperature of up to 95oC (see anticipation and obviousness rejections of claim 55).  The surfactants disclosed in modified US 969 are similar to the surfactants recited in Applicants’ claim 60 and Applicants specification.  “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103.” See MPEP 2112. 
Regarding claims 61 and 62, modified US 969 discloses the invention as discussed above in claim 59. Further, modified US 969 discloses the composition comprising a micellar system is added to the aqueous fluid in an amount sufficient to provide 1 ppm to 100 ppm of active percarboxylic acid, as recited in claim 61, and discloses the composition comprising a micellar system is added to the aqueous fluid in an amount sufficient to provide 50 ppm to 1000 ppm of active percarboxylic acid, as recited in claim 62 (see anticipation and obviousness rejections of claim 55).  The method of modified US 969 is to bring the aqueous composition with a micellar system into contact with a wellbore or other treatment surface, composition, industry product, for a sufficient amount of time to effect treatment (see US 969 abstract & paragraphs [0005], [0014]-[0017], [0038]-[0040], [0045], [0047] & [0054]-[0057]; see also ES 930 paragraphs [0004], [0020], [0069], [0072], [0073]).  Determining what is a sufficient amount of time will be dependent upon the various factors including the concentration of the percarboxylic acid.  In view of the breadth of the concentrations, dilution factors and contact time, modified US 969 would render obvious a range of “1 ppm to 100 ppm of active percarboxylic acid.”  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As noted above, the term “active percarboxylic acid” is deemed indefinite.  Herein, the term “active percarboxylic acid” is understood to be “percarboxylic acid” in the aqueous composition comprising a micellar system that is capable of cleaning, sanitizing or disinfecting. 
Regarding claims 63 and 73, modified US 969 discloses the invention as discussed above in claim 55. Further, modified US 969 discloses the source of active oxygen in the micellar system is hydrogen peroxide; the organic acid is acetic acid; and the surfactant is an alcohol ethoxylate, an alkoxylated linear alcohol, ethoxylated castor oil, an alkoxylated fatty acid, an alkoxylated coconut oil, an alcohol sulfate, a phosphated mono glyceride, a phosphated diglyceride, or a combination thereof (see obviousness rejection of claim 55).  
Regarding claim 65, modified US 969 discloses the invention as discussed above in claim 54. Further, modified US 969 discloses the composition comprising a micellar system contacts the surface of drilling equipment to both sanitize and clean (see obviousness rejection of claim 55; US 929 discloses a method of efficient method of cleaning a wellbore and ES 930 discloses that a disinfectant composition that would sanitize).  
Regarding claim 66, modified US 969 discloses the invention as discussed above in claim 65. Further, modified US 969 discloses the surface comprises deposits of sludge and tar (see obviousness rejection of claim 55). 
Regarding claim 67, modified US 969 discloses the invention as discussed above in claim 66. Further, modified US 969 discloses the source of active oxygen in the micellar system is selected from the group consisting of hydrogen peroxide; percarbonates, carbamide peroxide, and mixtures thereof (see obviousness rejection of claim 55).
Regarding claim 68, modified US 969 discloses the invention as discussed above in claim 67. Further, modified US 969 discloses the organic acid is selected from the group consisting of acetic acid and citric acid (see anticipation and obviousness rejections of claim 55).
Regarding claim 69, modified US 969 discloses the invention as discussed above in claim 68. Further, modified US 969 discloses the surfactant is a non-ionic surfactant; an anionic surfactant; or a linear alcohol or derivative of a linear alcohol (see anticipation and obviousness rejections of claim 55).
Regarding claim 70, modified US 969 discloses the invention as discussed above in claim 69. Further, modified US 969 discloses the surfactant maintains antibacterial activity in a subterranean well at a temperature of up to 95oC (see anticipation and obviousness rejections of claim 55 and obviousness rejection of claim 60).  
Regarding claims 71 and 72, modified US 969 discloses the invention as discussed above in claim 70. Further, modified US 969 discloses the composition comprising a micellar system is added to the aqueous fluid in an amount sufficient to provide 1 ppm to 100 ppm of active percarboxylic acid, as recited in claim 71, and discloses the composition comprising a micellar system is added to the aqueous fluid in an amount sufficient to provide 50 ppm to 1000 ppm of active percarboxylic acid, as recited in claim 72 (see anticipation and obviousness rejections of claim 55 and obviousness rejections of claims 71 and 72).  
Claim(s) 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0210969 A1 (hereinafter US 969) in view of ES2191930T3 (hereinafter ES 930) as applied to claim 63 above, and further in view of WO2018101929 A1 (hereinafter WO 929). 
Regarding claim 64, modified US 969 discloses the invention as discussed above in claim 63. Further, modified US 969 does not explicitly disclose the aqueous fluid is a brine comprising at least 8% of NaCl, at least 1% of KCI, and/or at least 1% CaCl2.  Modified US 969 discloses that the “methods and compositions disclosed herein can be used with polymer- or copolymer-containing aqueous well treatment fluids that are typically used in subterranean oil- and gas-field well operations, for example, well drilling, formation fracturing, productivity enhancement, and secondary recovery. Such aqueous well treatment fluids typically contain one or more viscosity-modifying polymers or copolymers” (see US 969 paragraph [0019]). Modified US 969 does not explicitly disclose the composition of the wells, for example well drilling fluid. 
WO 929 discloses a composition for use in drilling fluids (see WO 929 paragraphs [0003], [0016], & [0017]) that can be used in conjunction with drilling operations or the completing or working over a subterranean well (see WO paragraphs [0023], [0103]).  WO 929 discloses that a component of the composition is an brine solution for the aqueous phase that contains salts, such as sodium chloride, potassium chloride, magnesium chloride, calcium chloride, or mixtures of these ,in amounts up to saturation of the aqueous phase and that the “salt concentrations range from about 20% by weight to about 35% by weight of the aqueous phase” (see WO 929 paragraph [0100]).  
WO 929 is considered to be analogous to the claimed invention.“[a] reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”  See MPEP 2141.01(a), I.  Herein, WO 929 is reasonable pertinent to the problem faced by the inventor, i.e. treatment of wellbores.  Thus, understanding the composition of a drilling fluid, which must be considered in the treatment of said wellbores, is reasonable pertinent to the problem.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to considered and to treat the composition of drilling fluid, as disclosed in WO 929, when using the aqueous composition comprising a micellar system in the treatment method of modified US 969 because drilling fluid would be present on or around the wellbore and is part of the material that must be treated.  Hence, applying the composition and method of modified US 969 to the drilling fluid composition of WO 929 in, on or around a wellbore would have been obvious to one of ordinary skill in the art and said artisan would have a reasonable expectation that the resulting composition and method to work as intended by modified US 969.  Therefore, it would have been obvious to one of ordinary skill in the art to use the aqueous solution of ES 930 in place of the aqueous composition of US 969 and reasonably expect the resulting apparatus to work as US 969 intended.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773